Citation Nr: 1647987	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-12 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than February 14, 2005, for the grant of service connection for depressive disorder.  

2.  Entitlement to an effective date earlier than February 14, 2005, for the grant of service connection for irritable bowel syndrome (IBS).  

3.  Entitlement to an effective date earlier than February 14, 2005, for the grant of service connection for left leg reflex sympathetic dystrophy, (initially claimed as left leg stress reaction).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to September 1994, to include service in the Southwest Asia Theater of operations.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Specifically, upon rating decision in August 2008, service connection was established for each of the conditions on appeal, effective from February 14, 2005.  The Veteran filed a notice of disagreement (NOD) with the date assigned, but an effective date earlier than February 14, 2005, was denied for each condition upon statement of the case (SOC) in March 2011 and upon supplemental statement of the case (SSOC) in December 2015.  The appeals continue.  

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  At the hearing, she raised an additional claim - entitlement to an effective date earlier than February 14, 2005, for the grant of service connection for endometriosis.  This issue has not developed or certified for appellate consideration at this time, and it is referred to the RO for such further action as is deemed appropriate.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  



FINDINGS OF FACT

1.  Review of the record reflects that the Veteran filed an original service connection claim for an acquired psychiatric disorder on July 12, 1995.  Specifically, she filed for stress, sleep disturbance, and memory loss.  She reiterated in a November 1995 statement that she wanted to amend her claim to include entitlement to service connection for a mental health disorder.  No action was taken on the claim until years later.  She was ultimately granted service connection for depressive disorder in an August 2008 rating decision based on inservice treatment for psychiatric complaints and post service reports (e.g. VA exam in 2007) which showed a continued diagnosis of depression.  

2.  A formal claim for service connection for chronic abdominal pain was received by VA in September 1994.  The Board concludes that this was the initial claim filed for IBS rather than on February 14, 2005.  

3.  The Veteran initially filed a claim of entitlement to service connection for stress fracture of the left leg in September 1994.  That initial claim was denied in November 1994 and January 1995 rating decisions.  The Veteran was notified in November 1994 and January 1995 letters of the denials.  She submitted a timely notice of disagreement (NOD) in June 1995, and a statement of the case (SOC) was issued in September 1995.  A supplemental statement of the case (SSOC) was issued in June 2003 noting that a timely substantive appeal had been filed in December 1995.  

4.  In an August 2008 rating decision, the RO granted service connection for left leg reflex sympathetic dystrophy, effective February 14, 2005, in that after final denial of the claim in 1995, the Veteran initially submitted a claim to reopen as of that date.  However, review of the record reflects that the Veteran never withdrew her NOD as to the January 1995 rating decision denying her initial claim of entitlement to service connection for a left lower extremity (LLE) disorder, and the claim remained open and pending until the August 2008 rating decision granted service connection.  

CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 14, 1994, but no earlier, for the grant of service connection for depressive disorder have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).  

2.  The criteria for an effective date of September 14, 1994, but no earlier, for the grant of service connection for IBS have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2015).  

3.  The criteria for an effective date of September 14 1994, but no earlier, for the grant of service connection for left leg reflex sympathetic dystrophy have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) (West 2014) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2014).  

The provisions of 38 C.F.R. § 3.400 (2015) stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2015).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2015).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).  

The regulations also provide that a veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2015).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Background and Analysis

On appeal are three separate claims for entitlement to an earlier effective date for the grant of service connection.  Specifically, it is the Veteran's assertion that the effective date for the grants of service connection for depressive disorder, IBS, and for a LLE disorder should be September 14, 1994, the date following separation from service.  For varying reasons discussed below, the Board agrees and an earlier effective date of September 14, 1994, is awarded for the grants of service connection for depressive disorder, IBS, and left leg reflex sympathetic dystrophy.  

Initially, as to the claim for entitlement to an effective date earlier than February 14, 2005, for the grant of service connection for depressive disorder, a detailed review of the evidence of record by the Board shows that the Veteran submitted a claim for stress, sleep disturbance, and memory loss on July 12, 1995.  She reiterated in a November 1995 statement that she wanted to amend her claim to include entitlement to service connection for a mental health disorder.  No action was taken on the claim until years later.  She was ultimately granted service connection for depressive disorder in an August 2008 rating decision based on inservice treatment for psychiatric complaints and post service reports (e.g. VA exam in 2007) which showed a continued diagnosis of depression.  

As noted above, the effective date of an award of compensation is the later of the date VA received the claim or the date the evidence shows entitlement to compensation arose.  It appears from the evidence of record that VA received the Veteran's formal service connection for an acquired psychiatric disorder in July 1995, within one year of her discharge from service and that no action was taken on the claim.  Therefore, the Board finds that the date the Veteran's claim was received was July 1995.  As the evidence shows that her initial psychiatric treatment was in service and that there were ongoing psychiatric problems post service, (the basis of the ultimate grant in 2008), the Veteran's depressive disorder was present at the time that she filed in 1995.  Therefore, the Board finds that the date entitlement to VA disability benefits for depressive disorder arose was the day following discharge (September 14, 1994) in that her claim was filed within one year after discharge.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400 (2015).  The award of service connection is the date following discharge, and there is no earlier date that the effective date could be assigned.  

In finding that an earlier effective date of September 14, 1994, is also warranted for the grant of service connection for IBS, the Board notes that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2015).  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant.  Brannon v. West, 12 Vet. App. 32, 35, (1998).  

The Veteran initially filed service connection for chronic abdominal pain in September 1994.  

As already noted, the Veteran's service personnel records confirm her service during the Persian Gulf War in southwest Asia, and in an August 2008 rating action, service connection for IBS was granted on the basis of presumption pursuant to 38 C.F.R. § 3.317 (2015).  With claims based on 38 U.S.C.A. § 3.317 (2015), unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 809 (2004).  The grant of service connection was deemed effective from August 2, 2005, as the date that her claim for the condition was filed.  As previously stated, the Veteran seeks an effective date earlier than August 2, 2005, for an award of service connection for IBS.  

Generally, the effective date of an award of a service connection claim is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 U.S.C.A § 5110 (a) (West 2014); 38 C.F.R. §§ 3.400 (2015).  A claim is a formal or informal communication in writing requesting determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a) (2015).  

Review of the record reflects that the Veteran filed a claim for abdominal pain in September 1994.  It was denied in November 1994 and January 1995 rating actions.  A statement of the case (SOC) was issued, but no substantive appeal was filed, and the denial was final.  It is also noted that service connection for diarrhea was denied by the RO in an October 2000 rating decision, and that she was notified and did not appeal.  That decision is final also.  In February 2005, she filed a claim for IBS and in an August 2008 rating decision, service connection was granted as summarized above.  The effective date for the grant of service connection was August 2, 2005.  

Review of the STRs reflects that the Veteran reported inservice diarrhea on more than one occasion and in the months following service (1994 and 1995) also reported GI complaints.  There was a notation of IBS in an August 1995 VA treatment record.  The Veteran has consistently reported GI symptoms, to include chronic diarrhea, since service.  Moreover, IBS is diagnosed as indicated upon VA examination in June 2007.  

The Board finds that the evidence weighs in favor of a finding that the Veteran's IBS manifested since September 1994, the date her initial claim for abdominal pain was received by VA.  There has been no change in the symptoms reported by the Veteran since her claim was received by VA.  She has not reported a worsening of symptoms.  The diagnosis of IBS was based wholly on information the Veteran had already provided to VA and diagnostic tests which served only to exclude other conditions.  Furthermore, the Board notes that undiagnosed illnesses are specifically included within the definition of qualifying chronic disabilities under 38 C.F.R. § 3.317 (a)(2)(i)(A) (2015).  For these reasons, the Board finds that the evidence weighs in favor of a finding that the Veteran's IBS manifested since at least September 1994.  Because the Veteran's claim was received by VA at time of discharge, and the disability was manifested at that time, an effective date of September 14, 1994, is warranted.  There is no earlier date that the effective date could be assigned.  

As to the third claim on appeal, entitlement to an effective date earlier than February 15, 2005, for the grant of service connection for a LLE disorder, the Board once again finds that such should be granted.  Specifically, it is the Board's determination that the effective date for the grant of service connection should be the date following discharge - September 14, 1994.  

In explanation, it is noted that the Veteran initially filed a claim of entitlement to service connection for stress fracture of the left leg in September 1994.  That initial claim was denied in November 1994 and January 1995 rating decisions.  She was notified and submitted a timely NOD.  A SOC was issued in September 1995, and a SSOC was issued in June 2003 noting that a timely substantive appeal had been filed in December 1995.  

In an August 2008 rating decision, the RO granted service connection for left leg reflex sympathetic dystrophy, effective February 14, 2005, in that after final denial of the claim in 1995, the Veteran initially submitted a claim to reopen as of that date.  However, review of the record reflects that the Veteran never withdrew her NOD as to the January 1995 rating decision denying her initial claim of entitlement to service connection for a LLE disorder.  In effect, it is the Board's determination that the claim remained open and pending until the August 2008 rating decision granted service connection.  

Thus, the proper date for the grant of service connection is September 14, 1994.  This is the date following discharge from service, and there is no earlier date that the effective date could be assigned per the law and regulations.  

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  

ORDER

Entitlement to an effective date of September 14, 1994, but no earlier, for the award of service connection for depressive disorder, is granted.  

Entitlement to an effective date of September 14, 1994, but no earlier, for the award of service connection for IBS, is granted.  

Entitlement to an effective date of September 14, 1994, but no earlier, for the award of service connection for left leg reflex sympathetic dystrophy, is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


